Exhibit 10(d)
DESCRIPTION OF LIZ CLAIBORNE, INC.
2008 SALARIED EMPLOYEE INCENTIVE PLAN
     For the 2008 fiscal year, Liz Claiborne, Inc. maintained a bonus plan for
full time salaried employees under which bonuses were earned based upon a
combination of return on invested operating capital, as measured against
pre-established targets, and, as applicable, achievement of targeted levels of
corporate operating profit, divisional direct operating profit and/or
departmental performance considerations and the achievement of individual goals,
subject to certain terms and conditions. A similar bonus plan is anticipated for
2009.

